815 F.2d 704
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roscoe McDAVID, Petitioner,v.Director, Office of Workers' Compensation Programs, UnitedStates Department of Labor, Respondent.
No. 86-3752.
United States Court of Appeals, Sixth Circuit.
March 26, 1987.
ORDER

1
Before:  KRUPANSKY, NELSON and BOGGS;  Circuit Judges.


2
The petitioner appeals an order of the Benefits Review Board affirming in part, vacating in part and remanding the order of the Administrative Law Judge awarding benefits.  The Director of the Office of Workers' Compensation Programs moves to dismiss on grounds that the appeal is premature.


3
The Administrative Law Judge found that the petitioner suffers from pneumoconiosis as a result of his exposure to coal dust while employed as a miner.  Upon review, the Benefits Review Board determined that insufficient consideration had been given to the petitioner's exposure to dust while performing other work, and remanded for reevaluation in light of this evidence.


4
Under 33 U.S.C. 921(c) an aggrieved party may appeal a final order of the Benefits Review Board.  An order of remand to the Administrative Law Judge is ordinarily not a final order for purposes of review.   See, e.g., Director, Office of Workers' Compensation Programs v. Brodka, 643 F.2d 159 (3rd Cir.1981).  Although the petitioner argues that an appeal need not be postponed if the proceedings on remand are relatively certain not to generate new appealable issues, Freeman United Coal Mining Company v. Director, Office of Workers' Compensation Programs, 721 F.2d 629 (7th Cir.1983), the Board's order here will likely raise new appealable issues.  Therefore,


5
It is ORDERED that the motion to dismiss the petition for review is granted.

ENTERED BY ORDER OF THE COURT
John P. Hehman, Clerk